                 Case 3:20-cv-05249-BHS Document 30 Filed 07/28/20 Page 1 of 3



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     WILLIAM L GREEN,                              CASE NO. C20-5249 BHS
 8
                              Plaintiff,           ORDER GRANTING
 9          v.                                     DEFENDANTS’ MOTION TO
                                                   DISMISS, GRANTING PLAINTIFF
10   DEPARTMENT OF VETERANS                        LEAVE TO AMEND, AND
     AFFAIRS, et al.,                              DENYING PLAINTIFF’S
11                                                 MOTIONS
                              Defendants.
12

13
            This matter comes before the Court on Defendants Acting Secretary of the Navy,
14
     Greg Craig, Department of Veterans Affairs, Department of the Navy Board of
15
     Corrections Navy Records, April Dinucci, Mike Elmstrom, Mark Esper, Sanford Kallal,
16
     Emori A Moore, Office of Department of Defense Inspector General, United State of
17
     America, Veteran Benefit Administration Seattle, and James Writer (“Defendants”)
18
     motion to dismiss, Dkt. 16, and Plaintiff William Green’s (“Green”) numerous motions,
19
     Dkts. 15, 18, 20, 21, 22, 26.
20
            On March 16, 2020, Green filed a complaint against numerous defendants
21
     asserting numerous causes of action. Dkt. 1. On April 11, 2020, Green filed an amended
22


     ORDER - 1
              Case 3:20-cv-05249-BHS Document 30 Filed 07/28/20 Page 2 of 3



 1   complaint against Defendants asserting numerous causes of action. Dkts. 8-1, 8-2, 8-3.

 2   The complaint is 104 pages long and contains multiple counts under multiple claims. Id.

 3          On May 22, 2020, Defendants filed a motion to dismiss seeking dismissal of

 4   Green’s complaint asserting lack of jurisdiction, that Green’s claims are barred by res

 5   judicata, and that Green fails to state a claim. Dkt. 16. On May 24, 2020, Green

 6   responded. Dkt. 18. On June 12, 2020, Defendants replied. Dkt. 23.

 7          In this case, the Court agrees with Defendants that Green has failed to properly

 8   state claims upon which relief may be granted. See Bell Atlantic Corp. v. Twombly, 550

 9   U.S. 544, 555 (2007). Defendants concede this failure in stating that “[t]he factual basis

10   for plaintiff’s lawsuit is difficult to ascertain,” Dkt. 16 at 3, and “[t]he only new claim in

11   this lawsuit appears to be an APA claim,” Dkt. 23 at 2. Like Defendants, the Court is

12   unable to understand the claims and the factual basis for each claim. Such failure to

13   understand the claims results in a failure to consider whether these claims are barred for

14   either lack of jurisdiction or res judicata. Therefore, the Court grants Defendants’ motion

15   to dismiss for failure to state a claim and grants Green leave to file an amended

16   complaint. See Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th

17   Cir.2003) (“In the event the court finds that dismissal is warranted, the court should grant

18   the plaintiff leave to amend unless amendment would be futile.”).

19          An amended complaint shall be filed no later than August 14, 2020. Failure to file

20   an amended complaint will result in dismissal without prejudice. If Green files an

21   amended complaint, the complaint shall contain “a short and plain statement of [each]

22   claim showing that [Green] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although


     ORDER - 2
              Case 3:20-cv-05249-BHS Document 30 Filed 07/28/20 Page 3 of 3



 1   there is no rule precluding voluminous complaints, both Defendants and the Court must

 2   be able to reasonably understand how each defendant’s action injured Green and why

 3   Green is entitled to relief for such alleged injury. Failure to provide short statements of

 4   each claim may also result in dismissal of any amended complaint without prejudice.

 5          Finally, Green’s pending motions are either frivolous or premature in the absence

 6   of an operative complaint. Therefore, the Court denies Green’s motions, Dkts. 15, 18,

 7   20, 21, 22, 26, without prejudice.

 8          IT IS SO ORDERED.

 9          Dated this 28th day of July, 2020.

10

11

12
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
